DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 5-7 and 12-16 are pending and are allowed. 

Response to Amendment/Arguments
The Amendment filed 12/22/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's arguments have been considered and are addressed below.

35 USC § 102 Rejection
The rejection of claims 1, 3-4 and 6-7 for being anticipated by CAS Reg. No. 1289443-36-2, 
    PNG
    media_image1.png
    272
    959
    media_image1.png
    Greyscale
, has been overcome by cancelling claims 1, 3 and 4, and by amending claim 6 to depend from claim 5. The rejection has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via electronic mail communications with Steven Hultquist, Esq. during Jan. 15-18, 2021 . The amendments are as follows: 

—IN THE CLAIMS—
	Claim 5, line 1, REPLACE “the” WITH “a”
	Claim 12, line 1, REPLACE “the” WITH “a”


Allowable Subject Matter & Reasons for Allowance
Claims 5-7 and 12-16 are allowed. The following is an examiner’s statement of reasons for allowance. In addition to the art that has been made of record, close prior art to the instant invention includes the following:
Kishore et al. J. Heterocyclic Chem. 1978, 15, 1335-1338 teaches several phenyl-substituted tetrazoles having the structure 
    PNG
    media_image2.png
    122
    489
    media_image2.png
    Greyscale
, wherein R is phenyl, 2-methylphenyl, 3-methylphenyl, 4-methylphenyl, 2-methoxyphenyl, 4-methoxyphenyl, or 4-ethoxyphenyl, for example. See, compounds 5 to 11 of Table 1. Compound 10 is representative: 
    PNG
    media_image3.png
    136
    576
    media_image3.png
    Greyscale
. These compounds are similar to compounds 1-3 and 5-7 of instant claim 5 in that they differ by the substitution on the urea phenyl ring or by the linker between the urea nitrogen and the phenyl ring. For example, compound 10 (shown above) has a 4-methoxyphenyl instead of a 4-bromo-3-methoxyphenyl, a 4-phenoxyphenyl, a 2,4-dimethoxy, a 4-benzyloxyphenyl, or a 2-fluorophenyl characteristic of instant compounds 1, 2, 5, 6, and 7, respectively. In addition, compound 10 has the amide urea connected directly to the 4-methoxyphenyl group, whereas instant compound 3 has a methylene linker. Even though compound 10 is structurally similar to the instant compounds, Kishore et al. teach compound 10 did not show “significant inhibition of trypsin catalyzed hydrolysis of bovine serum albumin.” Kishore 1336. Because of the lack of inhibitory activity, a PHOSITA would not have had a reason to select compound 10 for modification and, thus, would never had arrived at the claimed compounds (shown below).

    PNG
    media_image4.png
    592
    783
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    48
    786
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    593
    725
    media_image6.png
    Greyscale


Registry Nos. 1002699-55-9,
    PNG
    media_image7.png
    154
    501
    media_image7.png
    Greyscale
, 903790-85-2,
    PNG
    media_image8.png
    123
    539
    media_image8.png
    Greyscale
, and 878417-88-0, 
    PNG
    media_image9.png
    153
    492
    media_image9.png
    Greyscale
, are structurally similar to instant compound 7, but differ with respect to the substitution on the phenyl attached to the tetrazole group. Instant comound 7 has an unsubstituted phenyl, whereas the prior art compounds have a methyl- or chloro-substituted phenyl ring. The prior art compounds are found only in chemical libraries and have no known utility, other than synthetic utility as intermediates. Therefore, a PHOSITA could not have obtained instant compound 7 because these known compounds would not have been selected for modification.
Registry No. 1003819-55-3, 
    PNG
    media_image10.png
    336
    823
    media_image10.png
    Greyscale
, is the closest to the closest to instant compound 16, 
    PNG
    media_image11.png
    150
    372
    media_image11.png
    Greyscale
, and compound 17, 
    PNG
    media_image12.png
    132
    347
    media_image12.png
    Greyscale
. The instant compound have a 2-methoxyphenoxy as opposed to a 2-ethoxyphenoxy. Furthermore, compound 16 has a 2-fluoropyridyl instead of a 2-fluorophenyl, and compound 17 has a 4-bromo-3-methoxyphenyl instead of a 2-fluorophenyl. These prior art compounds are found only in chemical libraries and have no known utility. There would have been no reason to select and modify them.
Registry No. 1003819-52-0, 
    PNG
    media_image13.png
    322
    909
    media_image13.png
    Greyscale
, is the closest to instant compound 19, 
    PNG
    media_image14.png
    128
    479
    media_image14.png
    Greyscale
, which has methoxy group on the benzyl ring and a 2-methoxyphenoxy group as opposed to an unsubstituted benzyl ring and an 2-ethoxyphenoxy group. These differences would not have been obvious because there is no known utility for the Registry compound that would have motivated a PHOSITA to select and modify it.
Registry Nos. 1388382-18-0, 
    PNG
    media_image15.png
    500
    1096
    media_image15.png
    Greyscale
, and 938553-98-1, 
    PNG
    media_image16.png
    493
    1100
    media_image16.png
    Greyscale
, are the closest to instant compounds 23-28. The compounds all share the acyl urea backbone with a 3,5-ditrifluoromethylphenoxy group, but differ with respect to the group attached to the urea nitrogen. The prior art compounds have a thiophenylmethylamino or a furanylmethylamino group, whereas the instant compounds have one of the following amino groups: 
    PNG
    media_image17.png
    141
    151
    media_image17.png
    Greyscale
,  
    PNG
    media_image18.png
    183
    233
    media_image18.png
    Greyscale
,
    PNG
    media_image19.png
    151
    337
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    166
    311
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    199
    287
    media_image21.png
    Greyscale
,
    PNG
    media_image22.png
    185
    302
    media_image22.png
    Greyscale
 or 
    PNG
    media_image23.png
    190
    185
    media_image23.png
    Greyscale
. These differences would not have been obvious because there is no known utility (other than synthetic utility) for the Registry compounds that would have motivated a PHOSITA to select and modify them.
Registry No. 938628-86-5, 
    PNG
    media_image24.png
    376
    1038
    media_image24.png
    Greyscale
, is the closest to compound 31, 
    PNG
    media_image25.png
    139
    450
    media_image25.png
    Greyscale
. The instant compound, however, requires the bromine group attached to an adjacent carbon of the phenoxy group and a second methoxy group (at the ortho-position) on the phenylamine. Both of these features are missing from the prior art compound. These differences would not have been obvious because there is no known utility (other than synthetic utility) for the Registry compound that would have motivated a PHOSITA to select and modify it.
Registry No. 1252455-53-0, 
    PNG
    media_image26.png
    348
    1049
    media_image26.png
    Greyscale
, is the closest to compound 32, 
    PNG
    media_image27.png
    131
    376
    media_image27.png
    Greyscale
, which has a methyl group where the prior art compound has a nitro group. This difference would not have been obvious because there is no known utility (other than synthetic utility) for the Registry compound that would have motivated a PHOSITA to select and modify it.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm MST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Amanda L. Aguirre/Primary Examiner, Art Unit 1626